Case 1:21-cv-00247-GBD-BCM Document 24 Filed 05/18/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KYUNG HEE CHU, individually
and on behalf of others similarly situated,
Case No.: 1:21-cv-00247
Plaintiff,

~against-

JEANNIE'S DELI CORP. (D/B/A PARK FRESH DELI

F/D/B/A JEANNIE'S DELI CORP. {PrepesedFornr Off
F/D/B/A CHELSEA FOOD MARKET), JUDGMENT

PARK FRESH DELI EXPRESS CORP. pom

fete

 

(D/B/A PARK FRESH DELI

F/D/B/A JEANNIE'S DELI CORP
F/D/B/A CHELSEA FOOD MARKET)
DELICIOUS FOOD MARKET, INC.
(D/B/A PARK FRESH DELI

F/D/B/A JEANNIE'S DELI CORP.
F/D/B/A CHELSEA FOOD MARKET)
SUK N PARK, and MIKE DOE,

Defendants.

 

 

On May 18, 2021, Plaintiff filed a notice of acceptance of offer of judgment pursuant to

Rule 68 of the Federal Rules of Civil Procedure;

 

NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:
That the Plaintiff, Kyung Hee Chu, has judgment against Jeannie's Deli Corp. (d/b/a Park Fresh
Deli f/d/b/a Jeannie's Deli Corp. f/d/b/a Chelsea Food Market), Park Fresh Deli Express Corp.
(d/b/a Park Fresh Deli f/d/b/a Jeannie's Deli Corp f/d/b/a Chelsea Food Market), Delicious Food
Market, Inc. (d/b/a Park Fresh Deli f/d/b/a Jeannie's Deli Corp. f/d/b/a Chelsea Food Market), Suk
N Park and Mike Doe, jointly and severally, in the amount of Sixteen Thousand Five Hundred

Dollars and No Cents ($16,500.00), which is inclusive of attorneys’ fees and costs.

Datea: IMAY 1 9 2071 2021
Curae 8. Dovixbe
Geyse RPaniels
{ITED STATES DISTRICT JUDGE

 
